In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-20-00235-CR


                       CHRISTI GAIL CATHEY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 413th District Court
                                 Johnson County, Texas
            Trial Court No. F47250, Honorable William C. Bosworth, Presiding

                                    April 12, 2021
                           MEMORANDUM OPINION
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Christi Gail Cathey, appeals the trial court’s judgment revoking her

community supervision and sentencing her to prison for possessing a controlled

substance. She had been convicted of the offense and sentenced earlier. However, the

trial court suspended the sentence and placed her on community supervision.

Subsequently, the State moved to revoke her supervision because she allegedly violated

various conditions of same. The trial court scheduled a live hearing on the motion,

changed its mind, set the motion for hearing a week sooner, and directed that it be
conducted via Zoom, i.e., a service through which live meetings may be held via the

internet. When the hearing began, appellant moved for a continuance and also objected

to adjudicating the motion through Zoom. The trial court denied the former and overruled

the latter. And, upon hearing evidence which included appellant’s confession evincing

that she had committed another criminal offense, it granted the motion and sentenced her

to eight year’s imprisonment. She now proffers three issues dealing with the sufficiency

of the evidence underlying the decision to revoke, hearing the motion through Zoom, and

the denial of a continuance. We affirm.1

        Issue Three – Insufficient Evidence

        Though it is appellant’s third issue, we address her sufficiency argument first.

Allegedly, the trial court had insufficient evidence before it upon which to find she violated

a condition of her community supervision. We overrule the issue.

        One condition of appellant’s supervision consisted of forgoing the commission of

other crimes. The State said she violated it and other conditions. The accuracy of the

allegation was confirmed through appellant’s own confession. She admitted to driving an

individual to buy “dope” at various times around April 24, 2020. This occurred after having

had her sentence suspended and being placed on community supervision.                                  The

circumstance made her a party to another’s possession of a controlled substance. See

TEX. PENAL CODE ANN. § 7.02(a)(2) (West 2011) (stating that one is criminally responsible

for an offense committed by the conduct of another if “acting with intent to promote or

assist the commission of the offense, he solicits, encourages, directs, aids, or attempts


         1 Because this appeal was transferred from the Tenth Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.


                                                     2
to aid the other person to commit the offense”). Moreover, proving one violation of the

conditions of probation was enough to support revocation. Busby v. State, No. 07-20-

00001-CR, 2021 Tex. App. LEXIS 1891, at *5 (Tex. App.—Amarillo Mar. 11, 2021, no

pet. h.) (mem. op., not designated for publication).

       Issue One – Zoom Hearing

       In her first issue, appellant contends that her constitutional right to confront

witnesses and to the effective assistance of counsel was denied her by conducting the

hearing via Zoom. So conducting the hearing per an emergency order of the Texas

Supreme Court also allegedly violated the precept of separation of powers. We overrule

the issue.

       The substance of appellant’s right-to-confront complaint consists of the absence

of opportunity to confront her accusers in person. See Haggard v. State, 612 S.W.3d

318, 324 (Tex. Crim. App. 2020) (recognizing that the Confrontation Clause protects a

criminal defendant’s right to physically confront those who testify against him). Assuming

arguendo that the right to confront witnesses applies to revocation proceedings, see

Taylor v. State, No. 09-19-00171-CR, 2020 Tex. App. LEXIS 8669, at *19–20 (Tex.

App.—Beaumont Nov. 4, 2020, no pet.) (mem. op., not designated for publication)

(holding that it does not), the “denial of physical, face-to-face confrontation is reviewed

for harmless error.” Haggard, 612 S.W.3d at 328. Additionally, the harm analysis does

not “include consideration of whether the witness’ testimony would have been unchanged,

or the jury’s assessment unaltered, had there been confrontation.” Id. Rather, harm is

determined based on the remaining evidence. Id. If nothing else, the remaining evidence

includes appellant’s confession alluded to above and damning admissions. Given it and



                                             3
them, we cannot say, beyond reasonable doubt, that the purported Sixth Amendment

violation contributed to the result. See id. (stating that constitutional error is harmful

unless a reviewing court determines beyond a reasonable doubt that the error did not

contribute to the conviction).

       As for the allegation concerning the denial of effective assistance of counsel, it too

is based on the court’s decision to conduct the hearing via Zoom. The indicia evincing

such a denial consisted of the purported inability to converse with appellant, the inability

to accurately assess a witness’s demeanor, the inability to obtain the report from which a

witness was reading due to the logistics of being in different locations, and “glitches”

inherent in meetings conducted over the internet. Regarding the report from which the

witness was reading, we find nothing of record illustrating that it could not be sent to

appellant’s counsel during the hearing had he asked for it.

       Nor does the record illustrate that the “glitches” affected appellant’s defense or her

ability to exam witnesses in any substantive way. They may have been frustrating, but

frustration is the byword in these times of growing technology.

       That appellant may not have been able to communicate with her attorney may be

significant had the record established the allegation. Instead, it illustrated that the trial

court had the means to place her and her legal counsel in a separate room, so to speak,

in which they could converse in private. That opportunity was also extended to appellant

and her counsel by the trial court. Neither sought it. Given all of the foregoing, we cannot

say either that appellant was denied the effective assistance of counsel or that any

supposed denial caused harm.




                                             4
       As for the allegation that conducting a hearing via Zoom by order of the Supreme

Court violated separation of powers, that argument went unmentioned below. Thus, it

was not preserved for review. Moreover, and contrary to appellant’s suggestion, the

Texas legislature enacted a statute authorizing the Texas Supreme Court to modify or

suspend procedures applicable to court proceedings.          See TEX. GOVT CODE ANN.

§ 22.0035(b) (West Supp. 2020) (stating that “[n]otwithstanding any other statute, the

supreme court may modify or suspend procedures for the conduct of any court

proceeding affected by a disaster during the pendency of a disaster declared by the

governor”). The Texas governor had declared such a disaster, and the Supreme Court

acted in response to it.

       Issue Two – Continuance

       The last issue we address is appellant’s complaint about being denied a

continuance. It was sought because the trial court rescheduled the hearing to occur one

week earlier than the previous setting. So too had the State recently indicted her for drug

offenses which offenses (and facts underlying them) would be used as basis to revoke

her probation.    Appellant’s counsel sought time to investigate them and otherwise

prepare. Denying a continuance under those circumstances constituted an abuse of

discretion resulting in harm, purportedly. We overrule the issue.

       Assuming arguendo that rescheduling the hearing for an earlier date constituted

an abuse of discretion, Gallo v. State, 239 S.W.3d 757, 764 (Tex. Crim. App. 2007)

(stating that we review a trial court’s ruling on a motion for continuance for abused

discretion), we find no harm. Appellant’s counsel had been appointed on June 17, 2020,

which was at least one month before the July 23rd hearing. And, though he sought,



                                            5
through the motion, additional time to prepare, we were directed to and found nothing of

record suggesting what additional preparations reasonably could have been done.

Instead, we are left to speculate on them and their likelihood, if any, of affecting the

outcome, which speculation we cannot engage. Henderson v. State, No. 14-18-00926-

CR, 2020 Tex. App. LEXIS 7868, at *16–17 (Tex. App.—Houston [14th Dist.] Oct. 1, 2020,

no pet.) (mem. op., not designated for publication) (noting that Henderson failed to identify

a witness who might have been called to testify, evidence that might have been offered,

or information that might have been beneficial to his case and stating that speculation,

without any demonstration of actual harm, is insufficient to establish that the trial court

reversibly erred in denying appellant’s pretrial motion for continuance).

       The record also illustrates that the State’s amended motion to revoke was filed on

June 9, 2020, and the hearing held about six weeks later. It references various of the

acts for which appellant would be indicted later. So, despite the rescheduled July 23,

2020 hearing date, appellant’s counsel had more than ten days 1) prior notice of the

motion and 2) to prepare to address the allegations therein. See TEX. CODE CRIM. PROC.

ANN. art. 1.051 (e) (West Supp. 2020) (stating that appointed counsel is entitled to 10

days to prepare for a proceeding).

       Also of import is the quantum of evidence establishing that she violated a condition

of her supervision. See Williams v. State, No. 05-19-00664-CR, 2020 Tex. App. LEXIS

3496, at *9 (Tex. App.—Dallas Apr. 24, 2020, no pet.) (mem. op.) (stating that in

determining harm, the court considers everything in the record, “including any testimony

or physical evidence admitted for the jury’s consideration, the nature of the evidence

supporting the verdict, and the character of the alleged error and how it might be



                                             6
considered in connection with other evidence in the case”); accord Motilla v. State, 78

S.W.3d 352, 355 (Tex. Crim. App. 2002) (stating the same). As illustrated earlier, the

evidence of a violation is rather overwhelming.

         In sum and irrespective of whether we condone the trial court’s decision to

reschedule the hearing for an earlier date and thereby reduce the period available to

appellant to prepare her defense, we fail to see how it affected a substantial right of hers.

Finding such an affect is a prerequisite to finding harm authorizing reversal. See Williams,

2020 Tex. App. LEXIS 3496, at *7–8 (stating that we disregard the error unless it affected

appellant’s substantial rights and a substantial right is affected if: 1) the error has a

substantial and injurious effect or influence in determining the jury’s verdict or 2) leaves

one in grave doubt whether it had such an effect).

         Having overruled each of appellant’s issues, we affirm the judgment of the trial

court.



                                                         Brian Quinn
                                                         Chief Justice

Do not publish.




                                             7